Whitfield, J.
The declaration herein by R. B. Simpson alleges that the defendant company employed Simpson “to obtain a purchaser” for described real estate at a price acceptable to defendant; that Simpson produced to defendant as a purchaser one Russell who purchased the property for $3,000.00, by reason thereof Simpson claims a commission on such sale, a second count was for work done and services performed. To the first count the defendant pleaded a denial that Simpson produced Russell to defendant as a purchaser of the property. A denial of indebtedness was plead to the second count. At the trial, judgment on a directed verdict for the plaintiff was rendered and defendant took writ of error.
It appears that the president of the defendant company had asked the plaintiff, a real estate sales agent, as also *370other such agents, to sell the property, at about $3,000.00 net; that Simpson procured Russell as a prospective purchaser and sent him to Knowles the president of the defendant company, who, not then knowing Simpson had sent Russell to him as a prospective purchaser of the property, and thinking he was making an offer direct to Russell without the intervention of a sales agent, offered to sell the property to Russell for $3,000.00. Subsequently the officers of the defendant company were notified that Simpson had procured Russell as a purchaser- and claimed a commission of $150.00. On August'30, 1919, Knowles as president of the defendant company wrote Simpson that in view of his claiming a commission the company was “writing Mr. Russell withdrawing our offer, because under no circumstances have we offered the property for less than $3,000.00 net to us, and even at that price we have decided to withdraw.” On September 1st, 1919, the defendant company conveyed the property to Russell for $3,000.00, thé president of the company testifying that he told Russell: “Simpson claims a commission as a broker — you will have to indemnify me if I have to pay him a commission on the sale.” He also testified that he did not “recognize Mr. Simpson’s claim at any time to his commission.”
When Russell the purchaser obtained from Knowles a price of $3,000.00 for the property, Knowles did not know Simpson had been instrumental in securing Russell as a prospective purchaser, and consequently Simpson may not then have produced a purchaser as alleged in the declaration. But when the offer to Russell was withdrawn by the defendant and subsequently a sale was made to Russell for the same price, $3,000.00, such sale as a new transaction was made with full knowledge of the services and claims by Simpson, and of course the sale was made subject to *371Simpson’s claim for commissions as compensation for such services. The new transaction could have made the selling price include the amount of the commission, but whether it did or not, the defendant is liable therefor, Simpson’s services in procuring and producing a purchaser having been rendered, and notice thereof and of his claim for compensation therefor, having been given to the defendant company when the new transaction and sale occurred.
As these essential facts are established and the amount of the commission, if any is due, having been agreed on, there was no error in directing a verdict for the plaintiff and in entering judgment thereon.
Affirmed.
Browne, C. J., and Taylor, J., concur.
Ellis and West, J. J., specially concur.